Order filed February 2, 2021.




                                     In The

                      Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00022-CV
                                  ____________

                     IN RE MARCUS JACQUOT, Relator




                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                    On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-47425

                                    ORDER

      On January 12, 2021, relator Marcus Jacquot filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. Relator asks this court to compel the Honorable Tristian Longino, presiding
judge of the 245th District Court of Harris County, to vacate his October 29, 2020
temporary orders.

      Relator’s petition does not comply with the Texas Rules of Appellate
Procedure. See Tex. R. App. P. 52.3(k)(1)(A) (requiring appendix to contain
certified or sworn copy of order complained of or any other documents showing
matter complained of); 52.7(a)(1) (requiring relator to file with petition “a certified
or sworn copy of every document that is material to the relator’s claim for relief and
that was filed in any underlying proceeding”); 52.7(a)(2) (requiring relator to file
with petition properly authenticated transcript of any relevant testimony from any
underlying proceeding, including any exhibits offered in evidence, or statement that
no testimony was adduced in connection with matter complained). By this order,
the court gives relator ten days’ notice that the petition will be dismissed for failure
to comply with Rules 52.3(k)(1)(A), 52.7(a)(1),1 and 52.7(a)(2) unless the
deficiencies are cured. See generally Tex. R. App. P. 42.3(c).

                                    PER CURIAM

Panel consists of Justices Bourliot, Zimmerer, and Spain.




      1
          See also Tex. Civ. Prac. & Rem. Ann. § 132.001 (authorizing use of unsworn
declarations).